DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a coupling mechanism, classified in F16K51/00.
II. Claims 10-15, drawn to a valve assembly, classified in F16K 27/06.
III. Claims 16-20, drawn to a fastening mechanism, classified in F16K 35/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not have body lugs.  The subcombination has separate utility such as without a stem or actuator.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the 
Inventions I and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because it does not have a fastening mechanism to block rotational movement.  The subcombination has separate utility such as not in a body with an inlet, outlet, and/or flow passage.

The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
There would be a serious search and examination burden on the examiner as the examiner would have to search and consider different specific areas for each group.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Joe Grdinovac on 12/7/21 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Objections
Claim 9 is objected to because of the following informalities:  In claim 9, “the valve” should be “to the valve”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 9, the examiner is unclear as to the metes and bounds of the claim.  First of all, is the applicant trying to claim Fig. 5 in this claim at the top that’s connected to the actuator as this is the only “actuator lugs” that the examiner can make out in the drawings and these lugs don’t appear to be 308.  It appears that the applicant needs to identify these “actuator lugs” and give them reference designations so it is definite and clear.  Also, the actuator and actuator lugs need to positively claimed by introducing then both and then continue with the claim as written.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Allison US 8,783,656.
Regarding claim 1, Allison discloses a valve 2 for regulating a fluid flow, comprising: a body 4, the body having an inlet and outlet forming a flow passage (10 and 12 and between), the body including an opening at a top (Fig. 2, on top of 4 at and around the area of 32); a bonnet 6 arranged at least partially within the opening (Fig. 1), the bonnet having a bore 34 extending therethrough, wherein a stem 72 extends through the bore; and a coupling mechanism joining the body to the bonnet, the coupling mechanism comprising: a plurality of body lugs (see Figs. 1-2 and 5-8, next to 32 that juts inwards), formed in the body, extending radially inward toward a stem axis, each body lug of the plurality of body lugs being separated from an adjacent body lug by a body opening 32; and a plurality of bonnet lugs 40, formed in the bonnet, extending radially outward from the stem axis, each bonnet lug of the plurality of bonnet lugs being separated from an adjacent bonnet lug by a bonnet opening (indented areas between 40); wherein each bonnet lug is adapted to axially move through a corresponding body opening to transition an axial position of the bonnet relative to the body, at least one of the bonnet or the body being rotatable relative to the other bonnet or the body to axially align at least one body lug with at least one bonnet lug to block axial movement of the bonnet relative to the body (Figs. 1 and 5-8).
Regarding claim 2, a body slot 26 formed in the body; and a bonnet groove (at 38 between 20 and 40 that makes a v-shape and is a groove) formed in a bonnet portion positioned within the opening; wherein at least one body lug 
Regarding claim 3, a fastening mechanism 50 and/or 52, associated with the coupling mechanism, that blocks rotational movement of the at least one of the bonnet or the body when in a locked position and enables rotational moment when in an unlocked position.
Regarding claim 4, a seal arranged axially closer to the flow passage than the plurality of bonnet lugs and the plurality of body lugs (80 and/or wider seal above 80 and under 40 in Fig. 8).
Regarding claim 5, the valve is one of a quarter turn ball valve 8 or a plug valve 8.
Regarding claim 6. The valve of claim 1, wherein the valve is a quarter turn ball valve 8 with a unitary body and internal components of the valve are installed through a top of the valve (Figs. 1-8).
Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Adams US 9,212,758.
Regarding claim 1, Adams discloses a valve (has a valve) for regulating a fluid flow (intended use but fluid flow at 332, 334 and 326 is regulated), comprising: a body 320 and 314, the body having an inlet 332 and outlet 334 forming a flow passage (between 332 and 334 and/or 326), the body including an opening (at 394 seen as the top) at a top; a bonnet 402 arranged at least partially within the opening, the bonnet having a bore (bore at center of 402) extending therethrough, wherein a stem (part of 324 that extends through the bonnet) extends through the bore (Fig. 4); and a coupling mechanism joining the body to the bonnet, the coupling mechanism comprising: a plurality of body lugs 396, formed in the body, extending radially inward toward a stem 
Regarding claim 2, a body slot formed in the body (between 396 and 352); and a bonnet groove 408 formed in a bonnet portion positioned within the opening; wherein at least one body lug 396 is arranged within the bonnet groove after the bonnet is moved axially with respect to the body (Fig. 4).
Regarding claim 3, a fastening mechanism 143, associated with the coupling mechanism, that blocks rotational movement of the at least one of the bonnet or the body when in a locked position and enables rotational moment when in an unlocked position (Figs. 3-7).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timko et al. US 7,887,024 in view of Adams US 9,212,758.
Regarding claim 1, Timko discloses a ball valve (10) for regulating a fluid flow, comprising: a body (12), the body having an inlet (18a) and an outlet (18b) forming a flow passageway (therebetween 18a and 18b), the body including an opening at a top (Figs. 1-2 in which bonnet 38 is in); a bonnet (38) arranged at least partially within the opening, the bonnet having a bore extending therethrough (in which 26 resides), 
Timko lacks the coupling mechanism comprises: a plurality of body lugs, formed in the body, extending radially inward toward a stem axis, each body lug of the plurality of body lugs being separated from an adjacent body lug by a body opening; and a plurality of bonnet lugs, formed in the bonnet, extending radially outward from the stem axis, each bonnet lug of the plurality of bonnet lugs being separated from 
an adjacent bonnet lug by a bonnet opening, wherein each bonnet lug is adapted to axially move through a corresponding body opening to transition an axial position of the bonnet relative to the body, at least one of the bonnet or the body being rotatable relative to the other bonnet or the body to axially align at least one body lug with at least one bonnet lug to block axial movement of the bonnet relative to the body. Adams discloses these features (see 102 rejection above for  Figs. 4-7 reference designations and the following are to Figs. 1-3 reference designations, see paragraphs [0011], [0026], [0029] and figures 1-2: a plurality of housing lugs (118), formed in a housing (112), extending radially inward toward a stem axis, wherein each housing lug (118) is separated from an adjacent housing lug (118) by a housing slot (120); and a plurality of bonnet lugs (142), formed in a bonnet (104), extending radially outward from the stem axis, wherein each bonnet lug (142) is separated from an adjacent bonnet lug (142) by a bonnet slot (140), wherein each bonnet lug (142) is adapted to axially move through a corresponding housing slot (120), the housing (112) being rotatable relative to the bonnet (104) to axially align at least one housing lug (118) with at least one bonnet lug (142) to block axial movement of the housing (112) relative to the bonnet (104)).  It 
Regarding claim 2, Timko lacks a body slot formed in the body; and a bonnet groove formed in a bonnet portion positioned within the opening; wherein at least one body lug is arranged within the bonnet groove after the bonnet is moved axially with respect to the body.  Adams discloses a body slot formed in the body; and a bonnet groove 134 formed in a bonnet portion positioned within the opening; wherein at least one body lug is arranged within the bonnet groove after the bonnet is moved axially with respect to the body ([0011], [0028]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the body slot of Adams in Timko as a matter of simple substitution of coupling mechanisms and/or to provide a quicker connecting/disconnecting system as screwing would be eliminated which can be time consuming.  
Regarding claim 3, Timko lacks a fastening mechanism, associated with the coupling mechanism, that blocks rotational movement of the at least one of the bonnet or the 
Regarding claim 4, Timko discloses a seal 32 arranged axially closer to the flow passage than the plurality of bonnet lugs and the plurality of body lugs (that would be in the area of the bonnet 38 of Timko when modified by Adams).
Regarding claim 5, Timko discloses the valve is one of a quarter turn ball valve 24 or a plug valve 24.
Regarding claim 6, Timko discloses the valve is a quarter turn ball valve 24 with a unitary body and internal components of the valve are installed through a top of the valve (Timko Fig. 2 as they would go through the modified bonnet 38).
Claims 7-8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison US 8,783,656.
Regarding claim 7, Allison lacks a second plurality of second body lugs, formed in the body, extending radially inward toward the stem axis, each second body lug of the second plurality of second body lugs being separated from an adjacent second body lug by a second body opening; and a second plurality of second bonnet lugs, formed in the St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA 7 1977).
Regarding claim 8, Allison modified discloses the second plurality of second bonnet lugs is axially closer to a top of the body such that the second plurality of second bonnet lugs axially move through both the body openings and the second body openings (Allison modified would be another row that are closer to the top of the body).
Claims 7-8, as understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams US 9,212,758.
Regarding claim 7, Adams lacks a second plurality of second body lugs, formed in the body, extending radially inward toward the stem axis, each second body lug of the second plurality of second body lugs being separated from an adjacent second body lug by a second body opening; and a second plurality of second bonnet lugs, formed in the bonnet, extending radially outward from the stem axis, each second bonnet lug of the second plurality of second bonnet lugs being separated from an adjacent second bonnet lug by a second bonnet opening; wherein the first plurality of body lugs and the second plurality of body lugs are arranged at different axial positions along the body and the first plurality of bonnet lugs and the second plurality of second bonnet lugs are arranged at different axial positions along the bonnet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to just duplicate the first plurality of first body and bonnet lugs with openings between the lugs and to place the second plurality of body and bonnet lugs and openings at different axial positions so that there is just another row of each to have a more secure connection as there are more locking surfaces and/or since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA 7 1977).
Regarding claim 8, Adams modified discloses the second plurality of second bonnet lugs is axially closer to a top of the body such that the second plurality of second bonnet lugs axially move through both the body openings and the second body openings (Adams modified would be another row that are closer to the top of the body).

Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  The primary reason for the allowance of the claim 9 is a valve having the combination of an 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art disclose similar devices.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John Bastianelli/

571-272-4921